 

Exhibit 10.93

 

VOTING AGREEMENT

 

THIS VOTING AGREEMENT (this “Agreement”), is made and entered into as of this
5th day of October, 2015 (the “Effective Date”), among Twinlab Consolidated
Holdings, Inc., a Nevada corporation (the “Company”), Golisano Holdings LLC, a
New York limited liability company (the “Investor”), and Thomas A. Tolworthy,
Little Harbor, LLC, Great Harbor Capital, LLC and the David L. Van Andel Trust
U/A dated November 30, 1993 (collectively, the “Key Holders”).

 

RECITALS

 

A.           Concurrently with the execution of this Agreement, the Company and
the Investor are entering into a Securities Purchase Agreement (the “Purchase
Agreement”) which provides for the sale to the Investor of 88,711,241 shares of
the Company’s Common Stock, par value $.001 (the “Common Stock”) and a
Contingent Adjustment Warrant (the “Warrant”).

 

B.           As of the date hereof, the Key Holders own in the aggregate
164,559,926 shares of Common Stock, which immediately following the closing of
the transactions contemplated by the Purchase Agreement represents in the
aggregate 55.664% of the total issued and outstanding shares of Common Stock.

 

C.           As a condition to the willingness of the Investor to enter into the
Purchase Agreement and to consummate the transactions contemplated thereby, the
Investor has required that the Key Holders agree, and in order to induce the
Investor to enter into the Purchase Agreement, the Key Holders have agreed, to
enter into this Agreement with respect to all the shares of Common Stock now
owned by them and which they may hereafter acquire (including through stock
splits, stock dividends, reclassifications, recapitalizations, similar events or
otherwise) and any other securities, if any, which they are currently entitled
to vote, or after the date hereof become entitled to vote, at any meeting of the
stockholders of the Company (all such shares and any other securities shall
collectively be referred to herein as the “Shares”).

 

NOW, THEREFORE, the parties agree as follows:

 

1.           Voting.

 

1.1          Authorized Shares and Other Votes. Each Key Holder agrees in favor
of the Investor to vote, or cause to be voted, all Shares at any meeting of the
stockholders of the Company, however called, and in any action by written
consent of the Company’s stockholders: (a) in favor of increasing the number of
authorized shares of Common Stock of the Company to a sufficient number of
shares of Common Stock as may be required at any time in order for the Company
to issue all of the Warrant Shares (as defined in the Warrant) as may be
purchased at any time by the Investor (or its successors or assigns) pursuant to
the Warrant; and (b) against any proposal or any other corporate action or
agreement that would result in a breach of any covenant, representation or
warranty or any other obligation or agreement of the Company under the Warrant
or which could result in any of the conditions to the Company’s obligations
under the Warrant not being fulfilled. The Key Holders acknowledge receipt and
review of a copy of the Warrant.

 

 

 



 

1.2          Size of the Board. For so long as the Investor continues to own
beneficially at least ten percent (10%) of the outstanding shares of Common
Stock of the Company (including shares of Common Stock issued or issuable upon
exercise of the Warrant), each Key Holder agrees in favor of the Investor to
vote, or cause to be voted, all Shares owned by such Key Holder, or over which
such Key Holder has voting control, from time to time and at all times, in
whatever manner as shall be necessary to ensure that the size of the Board of
Directors of the Company (the “Board”) shall be set and remain at seven (7)
directors from the Effective Date and continuing thereafter until December 31,
2015, and shall be set and remain at six (6) directors from January 1, 2016 and
thereafter.

 

1.3          Board Composition. For so long as the Investor continues to own
beneficially at least ten percent (10%) of the outstanding shares of Common
Stock of the Company (including shares of Common Stock issued or issuable upon
conversion of warrants), each Key Holder agrees in favor of the Investor to
vote, or cause to be voted, all Shares owned by such Key Holder, or over which
such Key Holder has voting control, from time to time and at all times, in
whatever manner as shall be necessary to ensure that at each annual or special
meeting of stockholders at which an election of directors is held or pursuant to
any written consent of the stockholders, two persons designated by the Investor
(each an “Investor Designee” and collectively the “Investor Designees”), shall
be elected to the Board. One of the initial Investor Designees shall be B.
Thomas Golisano and the other will be appointed by the Investor at a later date.

 

1.4          Failure to Designate Board Members. In the absence of any
designation from the Investor as specified above, the directors previously
designated by the Investor and then serving as the Investor Designees shall be
reelected if still eligible to serve as provided herein.

 

1.5          Removal of Board Members. Each Key Holder also agrees in favor of
the Investor to vote, or cause to be voted, all of its Shares at all times, in
whatever manner as shall be necessary to ensure that:

 

(a)          no director elected pursuant to Section 1.3 of this Agreement may
be removed from office unless (i) such removal is directed or approved by the
affirmative vote of the Investor; or (ii) the Investor is no longer so entitled
to designate or approve such director;

 

(b)          any vacancies created by the resignation, removal or death of a
director elected pursuant to Section 1.3 shall be filled pursuant to the
provisions of this Section 1.5; and

 

(c)          upon the request of the Investor to remove the Investor Designee as
director, such Investor Designee shall be removed.

 

The Key Holders agree to execute any written consents required to perform the
obligations of this Agreement, and the Company agrees at the request of the
Investor to call a special meeting of stockholders for the purpose of electing
directors.

 

For purposes of this Agreement, an individual, firm, corporation, partnership,
association, limited liability company, trust or any other entity (collectively,
a “Person”) shall be deemed an “Affiliate” of another Person who, directly or
indirectly, controls, is controlled by or is under common control with such
Person, including, without limitation, any general partner, managing member,
officer or director of such Person or any venture capital fund now or hereafter
existing that is controlled by one or more general partners or managing members
of, or shares the same management company with, such Person.

 

2 

 



 

1.6          No Liability for Election of Recommended Directors. Neither the
Investor, nor any Affiliate of the Investor, shall have any liability as a
result of designating a person for election as a director for any act or
omission by such designated person in his or her capacity as a director of the
Company, nor shall the Investor have any liability as a result of voting for any
such designee in accordance with the provisions of this Agreement.

 

2.           Remedies.

 

2.1          Covenants of the Company. The Company agrees to use its best
efforts, within the requirements of applicable law, to ensure that the rights
granted under this Agreement are effective and that the parties enjoy the
benefits of this Agreement. Such actions include, without limitation, the use of
the Company’s best efforts to cause the nomination and election of the directors
as provided in this Agreement.

 

2.2          Irrevocable Proxy and Power of Attorney. The Key Holders hereby
constitute and appoint as the proxies of the Key Holders, and each hereby grants
a power of attorney to the President of the Company, and a designee of the
Investor, and each of them, with full power of substitution, with respect to the
matters set forth herein, including, without limitation, amending the Company’s
Articles of Incorporation to increase the number of shares of the Company’s
authorized Common Stock in accordance with Section 1.1, establishing the size of
the Board in accordance with Section 1.2 and electing the Investor Designees to
the Board in accordance with Section 1.3 hereto, and hereby authorizes each of
them to represent and vote, if and only if the Key Holder fails to vote, or
 attempts to vote (whether by proxy, in person or by written consent), in a
manner which is inconsistent with the terms of this Agreement. Each of the proxy
and power of attorney granted pursuant to the immediately preceding sentence is
given in consideration of the agreements and covenants of the Investor in
connection with the transactions contemplated by the Purchase Agreement and, as
such, each is coupled with an interest and shall be irrevocable unless and until
this Agreement terminates or expires pursuant to Section 4 hereof. Each Key
Holder hereby revokes any and all previous proxies or powers of attorney with
respect to its Shares and shall not hereafter, unless and until this Agreement
terminates or expires pursuant to Section 4 hereof, purport to grant any other
proxy or power of attorney with respect to any of the Shares, deposit any of the
Shares into a voting trust or enter into any agreement (other than this
Agreement), arrangement or understanding with any person, directly or
indirectly, to vote, grant any proxy or give instructions with respect to the
voting of any of the Shares, in each case, with respect to any of the matters
set forth herein.

 

2.3          Specific Enforcement. The Key Holders acknowledge and agree that
the Investor will be irreparably damaged in the event any of the provisions of
this Agreement are not performed by the Key Holders in accordance with their
specific terms or are otherwise breached. Accordingly, it is agreed that the
Investor shall be entitled to an injunction to prevent breaches of this
Agreement, and to specific enforcement of this Agreement and its terms and
provisions in any action instituted in any court of the United States or any
state having subject matter jurisdiction.

 

3 

 

  

2.4          Remedies Cumulative. All remedies, either under this Agreement or
by law or otherwise afforded to the Investor shall be cumulative and not
alternative.

 

3.           Representations and Warranties of Key Holders. Each Key Holder
hereby represents and warrants, severally but not jointly, to the Company and
the Investor as follows:

 

3.1          Authority Relative to this Agreement. Such Key Holder has all
necessary power and authority to execute and deliver this Agreement, to perform
his or its obligations hereunder and to consummate the transactions contemplated
hereby. This Agreement has been duly executed and delivered by such Key Holder
and constitutes a legal, valid and binding obligation of such Key Holder,
enforceable against such Key Holder in accordance with its terms, except (a) as
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, fraudulent conveyance, moratorium or similar laws now or
hereafter in effect relating to, or affecting generally, the enforcement of
creditors’ and other obligees’ rights and (b) where the remedy of specific
performance or other forms of equitable relief may be subject to certain
equitable defenses and principles and to the discretion of the court before
which the proceeding may be brought.

 

3.2          No Conflict.

 

(a)          The execution and delivery of this Agreement by such Key Holder
does not, and the performance of this Agreement by such Key Holder shall not,
(i) conflict with or violate any federal, state or local law, statute,
ordinance, rule, regulation, order, judgment or decree applicable to such Key
Holder or by which its Shares are bound or affected or (ii) result in any breach
of or constitute a default (or an event that with notice or lapse of time or
both would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, or result in the creation of a lien
or encumbrance on any of the Shares owned by such Key Holder pursuant to, any
note, bond, mortgage, indenture, contract, agreement, lease, license, permit,
franchise or other instrument or obligation to which such Key Holder is a party
or by which such Key Holder or the Shares owned by such Key Holder is bound.

 

(b)          The execution and delivery of this Agreement by such Key Holder
does not, and the performance of this Agreement by such Key Holder shall not,
require any consent, approval, authorization or permit of, or filing with or
notification to, any governmental entity by such Key Holder, other than an
amendment to each Key Holder’s Statement on Schedule 13D disclosing the
execution of this Agreement.

 

3.3          Title to the Stock. As of the date hereof, such Key Holder is the
owner of the number of Shares set beneath its name on the signature page hereto
and is entitled to vote such Shares, without restriction, on all matters brought
before the Company’s stockholders. Those Shares are all the securities of the
Company owned, either of record or beneficially, by such Key Holder. Such Shares
are owned free and clear of all security interests, liens, claims, pledges,
options, rights of first refusal, agreements, limitations on such Key Holder’s
voting rights, charges and other encumbrances of any nature whatsoever; provided
that, as of the date hereof 4,333,348 shares of Common Stock held by Tolworthy
are subject to vesting and 9,306,898 shares of Common Stock held by Tolworthy
may be surrendered to the Company in order to establish a stock incentive plan
for directors and employees. Such Key Holder has not appointed or granted any
proxy, which appointment or grant is still effective, with respect to any of its
Shares.

 

4 

 



 

4.           Term. This Agreement shall be effective as of the date hereof and
shall continue in effect until terminated in accordance with Section 5.7 below
or the first date that the Investor is no longer entitled to elect the Investor
Designees as directors of the Company in accordance with the terms hereof.

 

5.           Miscellaneous.

 

5.1           Transfers. Each transferee or assignee of any Shares subject to
this Agreement shall continue to be subject to the terms hereof, and, as a
condition precedent to the Company’s recognizing such transfer, each transferee
or assignee shall agree in writing to be subject to each of the terms of this
Agreement by executing and delivering an Adoption Agreement substantially in the
form attached hereto as Exhibit A. Upon the execution and delivery of an
Adoption Agreement by any transferee, such transferee shall be deemed to be a
Key Holder and a party hereto as if such transferee were the transferor and such
transferee’s signature appeared on the signature pages of this Agreement. The
Company shall not permit the transfer of the Shares subject to this Agreement on
its books or issue a new certificate representing any such Shares unless and
until such transferee shall have complied with the terms of this Section 5.1.
Each certificate or instrument representing the Shares subject to this Agreement
if issued on or after the date of this Agreement shall be notated by the Company
with the legend set forth in Section 5.11.

 

5.2           Successors and Assigns. The terms and conditions of this Agreement
shall inure to the benefit of and be binding upon the respective successors and
assigns of the parties hereto. Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations,
or liabilities under or by reason of this Agreement, except as expressly
provided in this Agreement.

 

5.3           Governing Law. This Agreement shall be governed by the internal
law of the State of New York except to the extent that the corporate laws of the
State of Nevada otherwise apply.

 

5.4           Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Counterparts may be
delivered via facsimile, electronic mail (including pdf or any electronic
signature complying with the U.S. federal ESIGN Act of 2000, e.g.,
www.docusign.com) or other transmission method and any counterpart so delivered
shall be deemed to have been duly and validly delivered and be valid and
effective for all purposes.

 

5 

 

  

5.5           Titles and Subtitles. The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.

 

5.6           Notices. All notices and other communications given or made
pursuant to this Agreement shall be in writing and shall be deemed effectively
given upon the earlier of actual receipt or (a) personal delivery to the party
to be notified, (b) five (5) business days after having been sent by registered
or certified mail, return receipt requested, postage prepaid, or (c) one (1)
business day after the business day of deposit with a nationally recognized
overnight courier, freight prepaid, specifying next business day delivery, with
written verification of receipt. All communications shall be sent to the
respective parties at the addresses set forth in the following sentence or to
such address as subsequently modified by written notice given in accordance with
this Section 5.6. If notice is given to the Company, a copy shall also be sent
to TWINLAB CONSOLIDATED HOLDINGS, INC., 632 Broadway, Suite 201, New York, NY
10012, Attention: Richard H. Neuwirth, Chief Legal Officer, and if notice is
given to the Investor to GOLISANO HOLDINGS LLC, One Fisher Road, Pittsford, NY
14534, Attention: B. Thomas Golisano, Member, and a copy shall also be given to
Woods Oviatt Gilman LLP, 700 Crossroads Building, 2 State Street, Rochester, NY
14614, Attention: Gordon E. Forth, Esq. Facsimile (585) 987-2901.

 

5.7           Consent Required to Amend, Terminate or Waive. This Agreement may
be amended or terminated and the observance of any term hereof may be waived
(either generally or in a particular instance and either retroactively or
prospectively) only by a written instrument executed by (a) the Company; (b) the
Key Holders; and (c) the Investor. Notwithstanding the foregoing, any provision
hereof may be waived by the waiving party on such party’s own behalf, without
the consent of any other party.

 

5.8           Delays or Omissions. No delay or omission to exercise any right,
power or remedy accruing to any party under this Agreement, upon any breach or
default of any other party under this Agreement, shall impair any such right,
power or remedy of such non-breaching or non-defaulting party nor shall it be
construed to be a waiver of any such breach or default, or an acquiescence
therein, or of or in any similar breach or default thereafter occurring; nor
shall any waiver of any single breach or default be deemed a waiver of any other
breach or default previously or thereafter occurring. Any waiver, permit,
consent or approval of any kind or character on the part of any party of any
breach or default under this Agreement, or any waiver on the part of any party
of any provisions or conditions of this Agreement, must be in writing and shall
be effective only to the extent specifically set forth in such writing. All
remedies, either under this Agreement or by law or otherwise afforded to any
party, shall be cumulative and not alternative.

 

5.9           Severability. The invalidity or unenforceability of any provision
hereof shall in no way affect the validity or enforceability of any other
provision.

 

5.10         Entire Agreement. This Agreement (including the Exhibits and other
attachments hereto), and the other Golisano Investment Documents (as defined in
the Purchase Agreement) constitute the full and entire understanding and
agreement between the parties hereto with respect to the subject matter hereof,
and any other written or oral agreement relating to the subject matter hereof
existing between the parties is expressly canceled.

  

6 

 





 

5.11         Share Certificate Legend. Each certificate or instrument
representing any Shares issued after the date hereof shall be notated by the
Company with a legend reading substantially as follows:

 

“The Shares REPRESENTED hereby are subject to a Voting Agreement, AS MAY BE
AMENDED FROM TIME TO TIME, (a copy of which may be obtained upon written request
from the Company), and by accepting any interest in such Shares the person
accepting such interest shall be deemed to agree to and shall become bound by
all the provisions of that Voting Agreement, including certain restrictions on
transfer and ownership set forth therein.”

 

The Company, by its execution of this Agreement, agrees that it will cause the
certificates or instruments evidencing the Shares issued after the date hereof
to be notated with the legend required by this Section 5.11 of this Agreement,
and it shall supply, free of charge, a copy of this Agreement to any holder of
such Shares upon written request from such holder to the Company at its
principal office. The parties to this Agreement do hereby agree that the failure
to cause the certificates or instruments evidencing the Shares to be notated
with the legend required by this Section 5.11 herein and/or the failure of the
Company to supply, free of charge, a copy of this Agreement as provided
hereunder shall not affect the validity or enforcement of this Agreement.

 

5.12         Stock Splits, Stock Dividends, etc. In the event of any issuance of
Shares of the Company’s voting securities hereafter to any Person (including,
without limitation, in connection with any stock split, stock dividend,
recapitalization, reorganization, or the like), such Shares shall become subject
to this Agreement and shall be notated with the legend set forth in Section
5.11.

 

5.13         Manner of Voting. The voting of Shares pursuant to this Agreement
may be effected in person, by proxy, by written consent or in any other manner
permitted by applicable law. For the avoidance of doubt, voting of the Shares
pursuant to the Agreement need not make explicit reference to the terms of this
Agreement.

 

5.14         Further Assurances. At any time or from time to time after the date
hereof, the parties agree to cooperate with each other, and at the request of
any other party, to execute and deliver any further instruments or documents and
to take all such further action as the other party may reasonably request in
order to evidence or effectuate the consummation of the transactions
contemplated hereby and to otherwise carry out the intent of the parties
hereunder.

 

7 

 



 

5.15         Dispute Resolution. The parties (a) hereby irrevocably and
unconditionally submit to the jurisdiction of the state courts of New York and
to the jurisdiction of the United States District Court for the District of
Western New York for the purpose of any suit, action or other proceeding arising
out of or based upon this Agreement, (b) agree not to commence any suit, action
or other proceeding arising out of or based upon this Agreement except in the
state courts of NY or the United States District Court for the District of
Western New York, and (c) hereby waive, and agree not to assert, by way of
motion, as a defense, or otherwise, in any such suit, action or proceeding, any
claim that it is not subject personally to the jurisdiction of the above-named
courts, that its property is exempt or immune from attachment or execution, that
the suit, action or proceeding is brought in an inconvenient forum, that the
venue of the suit, action or proceeding is improper or that this Agreement or
the subject matter hereof may not be enforced in or by such court.

 

Waiver of Jury Trial: EACH PARTY HEREBY WAIVES ITS RIGHTS TO A JURY TRIAL OF ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT, THE OTHER
TRANSACTION DOCUMENTS, THE SECURITIES OR THE SUBJECT MATTER HEREOF OR THEREOF.
THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL
DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF
THIS TRANSACTION, INCLUDING, WITHOUT LIMITATION, CONTRACT CLAIMS, TORT CLAIMS
(INCLUDING NEGLIGENCE), BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW AND
STATUTORY CLAIMS. THIS SECTION HAS BEEN FULLY DISCUSSED BY EACH OF THE PARTIES
HERETO AND THESE PROVISIONS WILL NOT BE SUBJECT TO ANY EXCEPTIONS. EACH PARTY
HERETO HEREBY FURTHER WARRANTS AND REPRESENTS THAT SUCH PARTY HAS REVIEWED THIS
WAIVER WITH ITS LEGAL COUNSEL, AND THAT SUCH PARTY KNOWINGLY AND VOLUNTARILY
WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.

 

[Signature Page Follows]

 

8 

 

 

IN WITNESS WHEREOF, the parties have executed this Voting Agreement as of the
date first written above.

 

  COMPANY:       TWINLAB CONSOLIDATED HOLDINGS INC.         By: /s/ Thomas A.
Tolworthy   Name:  Thomas A. Tolworthy   Title: President and Chief Executive
Officer         Address: 632 Broadway, Suite 201     New York, NY 10012        
KEY HOLDERS:         Signature:  /s/ Thomas A. Tolworthy     Thomas A. Tolworthy
        No. of Shares: 39,000,000         Address: C/O Twinlab Corporation    
632 Broadway, Suite 201     New York, NY 10012         Little Harbor, LLC      
  By: /s/ Mark Bugge   Name: Mark Bugge   Title: Secretary         No. of
Shares: 33,168,948         Address: 3133 Orchard Vista Drive SE     Grand
Rapids, MI 49546         GREAT Harbor CAPITAL, LLC         By: /s/ Mark Bugge  
Name: Mark Bugge   Title: Secretary         No. of Shares: 48,332,266        
Address: 3133 Orchard Vista Drive SE     Grand Rapids, MI 49546

 

[SIGNATURE PAGE NO.1 TO VOTING AGREEMENT]

 

 

 

  

  David L. Van Andel Trust U/A dated November 30, 1993         By: /s/ David L.
Van Andel   Name: David L. Van Andel   Title:           No. of Shares:
34,791,814         Address: 3133 Orchard Vista Drive SE     Grand Rapids, MI
49546         Accepted and Agreed       INVESTOR:       GOLISANO HOLDINGS LLC  
      By: /s/ B. Thomas Golisano   Name: B. Thomas Golisano   Title: Member    
    Address:  C/o Fishers Asset Management     1 Fishers Road     Pittsford, NY
14534     Facsimile: (585) 340-1202

 

[SIGNATURE PAGE NO.2 TO VOTING AGREEMENT]

 

 

 



 

EXHIBIT A

 

ADOPTION AGREEMENT

 

This Adoption Agreement (“Adoption Agreement”) is executed on
___________________, 20__, by the undersigned (the “Holder”) pursuant to the
terms of that certain Voting Agreement dated as of [_____ __, 20___] (the
“Agreement”), by and among the Company and certain of its stockholders referred
to therein as Key Holders (as such Agreement may be amended or amended and
restated hereafter) in favor of Golisano Holdings LLC, a New York limited
liability company. Capitalized terms used but not defined in this Adoption
Agreement shall have the respective meanings ascribed to such terms in the
Agreement. By the execution of this Adoption Agreement, the Holder agrees as
follows.

 

1.1          Acknowledgement. Holder acknowledges that Holder is acquiring
certain shares of the capital stock of the Company (the “Stock”) or options,
warrants, or other rights to purchase such Stock (the “Options”), for one of the
following reasons (Check the correct box):

 

¨As a transferee of Shares from a party in such party’s capacity as an
“Investor” bound by the Agreement, and after such transfer, Holder shall be
considered an “Investor” for all purposes of the Agreement.

 

¨As a transferee of Shares from a party in such party’s capacity as a “Key
Holder” bound by the Agreement, and after such transfer, Holder shall be
considered a “Key Holder” for all purposes of the Agreement.

 

¨In accordance with Section 5.1 of the Agreement, as a new party who is not a
new Investor, in which case Holder will be a deemed a “Key Holder” for all
purposes of the Agreement.

 

1.2          Agreement. Holder hereby (a) agrees that the Stock and Options, and
any other shares of capital stock or securities required by the Agreement to be
bound thereby, shall be bound by and subject to the terms of the Agreement and
(b) adopts the Agreement with the same force and effect as if Holder were
originally a party thereto.

 

1.3          Notice. Any notice required or permitted by the Agreement shall be
given to Holder at the address or facsimile number listed below Holder’s
signature hereto.

 

HOLDER: ___________________________________   ACCEPTED AND AGREED:       By:
__________________________________________   TWINLAB CONSOLIDATED HOLDINGS, INC.
Name and Title of Signatory           Address:
______________________________________   By:          
______________________________________________   Title:         Facsimile
Number: ______________________________    

 

 

 

 

 

